DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 07/06/2021.
Status of Rejections
The objection(s) to the abstract is/are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 4-5 is/are obviated by applicant’s cancellation. 
The rejection(s) of claims 7 and 14 are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-3, 6-8 and 14 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFranco et al. (U.S. 2007/0289865), hereinafter DiFranco, in view of Hollinger et al. (“Electrohydrodynamic-Jet Deposition of Pt-Based Fuel Cell Catalysts”, ASME 2016 14th International Conference on Fuel Cell Science, Engineering and Technology), hereinafter Hollinger, and Krause et al. (U.S. Patent No. 3,906,122), hereinafter Krause.
Regarding claim 1, DiFranco teaches an anode for electrolysis (see e.g. Paragraph 0010, lines 1-2, and Paragraph 0018, lines 1-3), comprising a metal base and a catalyst layer on a surface of the base (see e.g. Paragraph 0010, lines 1-4), the catalyst layer comprising ruthenium oxide, iridium oxide, titanium oxide and palladium oxide (see e.g. Paragraph 0038, lines 1-5, and Paragraph 0023, lines 10-15) in a molar ratio of 35-50:15-25:30-45:0.01-10 based on metal components of the oxides (see e.g. Paragraph 0024, lines 2-6, Paragraph 0040, lines 6, and Claim 38), overlapping with the claimed range of the present invention, deposited via an electrostatic spray deposition on at least one surface of the metal base (see e.g. Paragraph 0043, lines 4-10).
MPEP § 2144.05 1st paragraph states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
DiFranco does not explicitly teach the catalyst layer being divided into a plurality of pixels and the uniform distribution of active material being indicated by a standard deviation of iridium compositions of the plurality of divided pixels of 0.35 mol% or less.
The standard deviation of iridium, which is a way to describe uniformity (see e.g. Paragraph 0027 of the instant specification), is a result-effective variable that effects the activity or lifetime of the anode (see e.g. Paragraphs 0048-0049 of the instant 
DiFranco teaches the coating being formed uniformly (see e.g. Paragraph 0044, lines 1-4) as well as the coating being deposited using an electrostatic spray method (see e.g. Paragraph 0043, lines 4-10), which is the same method used in the instant specification to achieve uniform distribution (see e.g. Paragraph 0017 of the instant specification).
Hollinger teaches that catalyst distribution can be controlled by the coating process (see e.g. Page 1, Col.1, lines 1-11), and that uneven catalyst layer distribution lowers the electrode performance, i.e. activity (see e.g. Page 1, Col. 2, lines 20-26).
Krause teaches a method of applying an electroconductive paint coating to an anode (Abstract), comprising controlling a predetermined amount of the paint at a controlled uniform rate via an electrostatic spray gun (see e.g. Col. 1, lines 45-50). Delivering the paint at a steady and controllable rate ensures that the object is uniformly coated (see e.g. Col. 1, lines 21-24).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the uniformity of iridium in the catalytic layer taught by DiFranco through routine experimentation on the coating method to achieve the desired anode activity. 
Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed 
Regarding claim 2, DiFranco in view of Hollinger and Krause does not explicitly teach the standard deviation of the iridium compositions being 0.2 mol% or less. However, as stated above, the standard deviation of the iridium in the catalyst layer is a result-effective variable that can be optimized through routine experimentation on the coating method (see MPEP § 2144.05 II as cited above). 
Regarding claim 3, DiFranco in view of Hollinger and Krause does not explicitly teach the catalyst layer comprising 7.5 g/m2 or more of ruthenium metal component of the ruthenium oxide. DiFranco does however teach the catalyst layer having a loading of about 0.1 to 20 g/m2 (see e.g. DiFranco Paragraph 0044) along with examples of the catalyst layer where ruthenium is 36 wt% of the coating (see e.g. DiFranco Table 1, Solutions D+ and H+), resulting in an amount of about 0.036 to 7.25 g/m2. Though this does not overlap with the claimed range, it does come close. MPEP § 2144.05 I 2nd paragraph states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a 
	Regarding claim 6, DiFranco in view of Hollinger and Krause teaches the catalyst layer comprising niobium oxide (see e.g. DiFranco Paragraph 0028, lines 1-4 and Paragraph 0027, lines 6-8).
Regarding claim 7, DiFranco teaches an anode for electrolysis (see e.g. Paragraph 0010, lines 1-2, and Paragraph 0018, lines 1-3), comprising a metal base and a catalyst layer on a surface of the base (see e.g. Paragraph 0010, lines 1-4), the catalyst layer comprising ruthenium oxide, iridium oxide, titanium oxide and palladium oxide (see e.g. Paragraph 0023, lines 10-15, and Paragraph 0026, lines 3-8) in a molar ratio of 30:17.1:35.3:3.2 based on the metal components of the oxides (see e.g. Table 1, Solutions D+ and H+, converted from g/L to mol/L and normalized based on 30 mol of Ru) which may be deposited via electrostatic spray deposition (see e.g. Paragraph 0043, lines 4-10), wherein the ruthenium oxide is present in an amount of 35.0 mol% (see e.g. Table 1, Solutions D+ and H+, g/L converted to mol/L to determine Ru mol%), coming very close to the claimed range of the present invention(see MPEP 2144.05 2nd paragraph as cited above), and the anode when used for brine electrolysis has reduced overvoltage (see e.g. Paragraph 0025, lines 1-6, reduction in “operating potential” in chlor-alkali electrolysis) and generates hypochlorite (see e.g. Paragraph 0009, lines 4-7).

The standard deviation of iridium, which is a way to describe uniformity (see e.g. Paragraph 0027 of the instant specification), is a result-effective variable that effects the activity or lifetime of the anode (see e.g. Paragraphs 0048-0049 of the instant specification, also evidenced by Hollinger, see e.g. Page 1, Col. 2, lines 20-26). MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 
DiFranco teaches the coating being formed uniformly (see e.g. Paragraph 0044, lines 1-4) as well as the coating being deposited using an electrostatic spray method (see e.g. Paragraph 0043, lines 4-10), which is the same method used in the instant specification to achieve uniform distribution (see e.g. Paragraph 0017 of the instant specification).
Hollinger teaches that catalyst distribution can be controlled by the coating process (see e.g. Page 1, Col.1, lines 1-11), and that uneven catalyst layer distribution lowers the electrode performance, i.e. activity (see e.g. Page 1, Col. 2, lines 20-26).
Krause teaches a method of applying an electroconductive paint coating to an anode (Abstract), comprising controlling a predetermined amount of the paint at a controlled uniform rate via an electrostatic spray gun (see e.g. Col. 1, lines 45-50). Delivering the paint at a steady and controllable rate ensures that the object is uniformly coated (see e.g. Col. 1, lines 21-24).

Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed standard deviation of “0.35 mol% or less”. For example, splitting an electrode into two “pixels” with an iridium mol% difference of 0.35 or less would meet the claimed limitation, where four pixels of the same electrode could have a different standard deviation due to the increase in data points. Regardless, when optimizing uniformity of the catalyst as stated above, the standard deviation of any arbitrary pixel number/size would be reduced.
DiFranco in view of Hollinger and Kraus does not explicitly teach the anode generating 8 g/l or more of hypochlorite. However, this limitation is a statement of intended use. MPEP §2114 II states “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. DiFranco in view of Hollinger and Kraus teaches all the structural elements of the anode as stated above and further teaches the 
Regarding claims 8 and 14, DiFranco in view of Hollinger and Krause teaches the metal base comprising titanium, tantalum, nickel, zirconium, tungsten or alloys thereof (see e.g. DiFranco Paragraph 0010, lines 4-6 and 13-18).
Response to Arguments
Applicant's arguments, see pages 7-8, filed 07/06/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues that DiFranco does not teach a range overlapping or coming close to the claimed range. This is not considered persuasive. As stated above, DiFranco teaches an embodiment in which the Ru constituent is 35-50 mol%, the Ir constituent is 15-25 mol% and the Ti constituent is 30-45 mol% (see e.g. Paragraph 0040, lines 1-6), in addition to the 0.1-10 mol% of the palladium constituent (see e.g. Paragraph 0023, lines 10-15, Paragraph 0024, lines 2-6, and Claim 38), coming close to and overlapping the claimed ratio range. 
Applicant’s arguments, see pages 10-11, with respect to the rejection(s) of amended claim(s) 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiFranco, Hollinger and Krause.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795